claims challenged the conditions of confinement.       See Bowen v. Warden,
                  100 Nev. 489, 686 P.2d 250 (1984). Accordingly, we

                             ORDER the judgment of the district court AFFIRMED.



                                                                                     J.
                                                       Hardesty




                  cc: Hon. Gloria Sturman, District Judge
                       Michael Gonzalez
                       Attorney General/Las Vegas
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




  SUPREME COURT
          OF
       NEVADA
                                                        2
  (0) I947A

EiMM                                             Dal     MOBEMIZEEMBEH             EMMEINEREMIETIMEIIIII